Winslow, J.
The verification of the complaint was insufficient. The agent who attempted to verify it did not *545state what knowledge he had of the facts. It could, therefore, be treated as unverified, and an answer could be put in without oath. Crane v. Wiley, 14 Wis. 658. The defendant’s unverified answer was therefore properly served, and there was no default when judgment as for default was entered. Thus the judgment was entirely unauthorized, and must be reversed. Maxwell v. Jarvis, 14 Wis. 506.
We were strongly urged to hold that relief should first be sought by application to the circuit court, instead of by appeal from the judgment. Generally, relief from irregularities in the entry of judgment should be first sought in the trial court; but an entry of judgment as for default, when there is no default in fact, is too grave an irregularity not to be taken notice of upon appeal from the judgment. A judgment of foreclosure upon default will be reversed upon appeal for failure to file the lis pendens twenty days before judgment. The irregularity here is more serious. Dawson v. Mead, 71 Wis. 295.
By the Oourt.— Judgment reversed, and cause remanded for further proceedings according to law.